Fourth Court of Appeals
                                San Antonio, Texas
                                      May 25, 2022

                                   No. 04-22-00256-CV

                                    Robert KOEPKE,
                                       Appellant

                                            v.

                       THE LEGISLATURE OF TEXAS, ET. AL.,
                                   Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021-CI-25237
                        Honorable Martha Tanner, Judge Presiding


                                     ORDER
       On May 23, 2022, appellant filed a “Motion for Request for Emergency Injunction
(Voting Systems)” and a “Motion for Request for Emergency Injunction (Pandemic Measures).”
After considering the motions, both motions are DENIED.

      It is so ORDERED on May 25, 2022.

                                                        PER CURIAM

      ATTESTED TO: _________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT